DETAILED ACTION
This final Office action is in reply to the response received on June 24, 2022. Claims 1-15 are pending. Claims 1 and 14-15 are currently amended are in independent form.

Allowable Subject Matter
Claims 9-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 and 14-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 and 15
Step 1:
Claims 1-8 recite a series of steps for providing a game. Thus, these claims are directed to a process, which is one of the statutory categories of invention. Claim 15 recites an apparatus that includes a processor, a memory, and a storage. Thus, this claim is directed to a machine, which is one of the statutory categories of invention.  
Step 2A:
Representative claim 15 recites: 
An apparatus for providing a game comprising: 
a processor; 
a memory for loading a computer program executed by the processor; and 
a storage for storing the computer program,
wherein the computer program comprises instructions for performing operations comprising, 
determining a map for game play, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game] 
variably determining a first area in the map, and [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
providing a second play environment different from a first play environment of the first area on the outside of the first area, wherein an item or vehicle is not spawned or a spawn rate of the item or vehicle is lower than the first play environment in the second play environment, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different. [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]

This abstract idea is not integrated into a practical application for the following reasons. The elements of representative claim 15 above that are not underlined constitute additional elements. These additional elements merely constitute elements that use a computer as tool to perform the abstract idea. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion
that the additional elements do not integrate the abstract idea into a practical application.

Dependent claims 2-8 merely include limitations that either further define the abstract idea
(and thus don’t make the abstract idea any less abstract) or amount to no more than generally linking the use of the abstract idea to a particular technological environment or field of use because they’re merely incidental or token additions to the claims that do not alter or affect how the process steps are performed. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.

Claim 14
Step 1:
Claim 14 recites a series of steps for providing a game. Thus, this claim is directed to a process, which is one of the statutory categories of invention. 
Step 2A:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
variably determining a first area in the map; and [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
providing a second play environment different from a first play environment of the first area on the outside of the first area, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
determining a second area including at least a portion of the first area and providing a third play environment different from the first play environment to outside of the second area, [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]
the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different. [the examiner submits that the foregoing underlined elements are an abstract idea because they constitute: (a) a mental process because it is a concept that can be performed in the human mind; and (b) managing personal behavior or relationships or interactions between people because it is a rule for playing a game]

This abstract idea is not integrated into a practical application for the following reasons. The elements of representative claim 14 (i.e. the computing device) above that are not underlined constitute additional elements. These additional elements merely constitute elements that use a computer as tool to perform the abstract idea. Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea for the same reasons discussed above with respect to the conclusion
that the additional elements do not integrate the abstract idea into a practical application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 includes “a game map” – it is unclear whether this limitation is the same as, or different from, the “map” recited in claim 1. Claims 10-13 are rejected to for the incorporation of the above through their dependencies on claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2016/0332074 to Marr et al. (“Marr”).

Regarding claim 1, Marr discloses:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; (see at least [0104]-[0105] and [0128])
variably determining a first area in the map; and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area on the outside of the first area, wherein [a] an item or vehicle is not spawned or [b] a spawn rate of the item or vehicle is lower than the first play environment[,] in the second play environment, and (see at least [0128])
the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different. (see at least  [0025], [0027]-[0028], [0033] and [0103]-[0106]).

Regarding claim 2, Marr discloses each of the elements of claim 1, and further discloses:
wherein the second play environment inflicts damage to a user playing outside the first area over time. (see at least [0123])

Regarding claim 3, Marr discloses each of the elements of claim 1, and further discloses:
wherein a location or size of the first area is determined based on a characteristic or area of a terrain included in the first area. (see at least [0100] and [0123]) 

Regarding claim 5, Marr discloses each of the elements of claim 1, and further discloses:
further comprises, determining a second area including at least a portion of the first area; and providing a third play environment different from the first play environment to outside of the second area. (see at least [0093]-[0159])

Regarding claim 6, Marr discloses each of the elements of claim 5, and further discloses:
wherein the third play environment inflicts damage to a user playing outside the second area over time. (see at least [0093]-[0159])

Regarding claim 7, Marr discloses each of the elements of claim 5, and further discloses:
wherein the first area does not change within In-Game after determination of the first area, wherein the second area changes over time within In-Game after determination of the second area. (see at least [0093]-[0159])

Regarding claim 8, Marr discloses each of the elements of claim 1, and further discloses:
wherein the game is a game of Battle Royale genre. (see at least [0142]-[0143])

Regarding claim 14, Marr discloses:
A method for providing a game performed by a computing device comprising: 
determining a map for game play; (see at least [0104]-[0105] and [0128])
variably determining a first area in the map; and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area on the outside of the first area, (see at least [0093]-[0159])
determining a second area including at least a portion of the first area and providing a third play environment different from the first play environment to outside of the second area. (see at least [0093]-[0159])
the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different. (see at least  [0025], [0027]-[0028], [0033] and [0103]-[0106]).

Regarding claim 15, Marr discloses:
An apparatus for providing a game comprising: 
a processor; (see at least [0060])
a memory for loading a computer program executed by the processor; and (see at least [0074])
a storage for storing the computer program, (see at least [0074])
wherein the computer program comprises instructions for performing operations comprising, (see at least [0060]-[0062])
determining a map for game play, (see at least [0104]-[0105] and [0128])
variably determining a first area in the map, and (see at least [0104]-[0105] and [0128])
providing a second play environment different from a first play environment of the first area on the outside of the first area, wherein an item or vehicle is not spawned or a spawn rate of the item or vehicle is lower than the first play environment in the second play environment, and (see at least [0128])
the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different. (see at least  [0025], [0027]-[0028], [0033] and [0103]-[0106]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Marr in view of U.S. Patent Publication No. 2019/0385379 to Woo (“Woo”).

Regarding claim 4, Marr discloses each of the elements of claim 1, and does not appear to disclose:
further comprises, determining a location or a moving path of a guide guiding a starting position of the game play based on the first area.

Woo discloses:
determining a location or a moving path of a guide guiding a starting position of the game play based on [an] . . . first area (see at least claim 11, [0448]-[0450], and [0480]-[0509])

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Marr to include Woo’s teaching of determining a location or a moving path of a guide guiding a starting position of the game play based on an first area because Woo teaches that such a configuration enables a directionally challenged person having difficulty in finding a way to refer to a map and they can easily go to a desired destination by just following a virtual object. (e.g., at least [0034]). Also, as set forth above, the combination of Marr and Woo discloses each element claimed, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g., computer programming), and that in combination, each element merely performs the same function as it does separately. Further, one of ordinary skill in the art would have recognized that the results of the combination were predictable. Therefore, the invention as a whole would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Response to Amendments/Arguments
Regarding the drawings objections, Applicant’s amendments are acceptable to overcome these objections. 
Regarding the 35 USC 101 rejections, Applicant’s amendments have been fully considered but they do not overcome the 35 USC 101 rejections. See above for the updated 35 USC 101 rejections.
Regarding the 35 USC 112 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. Amended claim 9 (line 3) now recites “a map” – it is unclear whether this element is the same as, or different from, the “a map” recited on line 3 of claim 1. Claims 10-13 are rejected for the incorporation of the above based on their dependencies on claim 9. 
Regarding the 35 USC 102 and 103 rejections, Applicant’s amendments and arguments have been fully considered but are not persuasive. 
Applicant argues that the art cited does not disclose, suggest, or otherwise render obvious “the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different”. The examiner respectfully disagrees. [0025], [0027]-[0028], [0033] and [0103]-[0105] are reproduced below, with emphasis added.

[0025] In some implementations, a map (whether selected, generated, or modified) may have an initial (or first or beginning) configuration based on gameplay session information. Gameplay session information may describe various game characteristics of a gameplay session that may influence the quality of gameplay. For example, gameplay session information may include, without limitation, a number of players, a composition of teams (e.g., number and/or types of roles in each team), duration of gameplay (e.g., how long a given gameplay session is expected to last), types of matches (e.g., team death match, capture the flag, etc.), and/or other information related to a gameplay session. In another implementation, a map may be selected for a match randomly.

[0027] According to an aspect of the invention, once one or more players have been matched, and a map has been selected, generated, and/or modified, a gameplay session may commence. Gameplay may be monitored in real-time for the detection of a trigger event (e.g., by a trigger detection engine, or other game logic).

[0028] According to an aspect of the invention, when a trigger event is detected during gameplay, a map may be dynamically modified (from its initial configuration) as described in detail below. In some implementations, depending on the type of trigger event, detection of the trigger event alone may be sufficient to dynamically modify the map. In other implementations, the gameplay event or action that produced (or resulted in) the triggering event must persist for a predetermined period of time (e.g., a modification waiting period) before the map is dynamically modified. This avoids changing the map frequently when near trigger thresholds, since players may find this confusing or disruptive depending on the game or map design.

[0033] In some implementations, when a region of a map is selectively closed off (or otherwise dynamically altered), player avatars may be transported out of the non-playable area to another area of the map (e.g., to a standard safe spawn site). Alternatively, player avatars may be spawned elsewhere after a death (or other game event), and the region of the map to be closed may be closed once no more player avatars are in the region.

[0100] As one non-limiting example, map 300 may comprise one or more regions 310 (e.g., region A, region B, region C, etc.). Map 300 may comprise a floor plan of a building, regions A-C may comprise separate rooms, dynamic map objects 308 may comprise doors, and static map objects 306 may comprise pieces of furniture. The total area of playable space 302 may comprise rooms A, B, and C if all of doors 308 are open, or are unlocked and capable of being opened. By contrast, doors 308 may be locked between rooms A and B, or rooms B and C. Accordingly, floor plan 300 may be dynamically configured or modified such that total area of playable space 302 comprises room A, room B, room C, rooms A and B, rooms B and C, or rooms A, B, and C. As yet another example, one or more pieces of furniture (or static map objects) 306 may be moved into a position to block an open door 308 such that the same effect is achieved as if door 308 were closed or locked.

[0101] As the foregoing clearly demonstrates, various configurations of playable space 302 may be achieved by dynamically modifying a single map 300.

[0103] Map Selection or Generation--Initial Configuration

[0104] As noted above, map selection engine 124 may select, generate, or otherwise obtain a map for a match of a gameplay session. For example, in some implementations, map selection engine 124 may select and retrieve one or more maps from among a collection of pre-generated maps stored, for instance, in database 160. Alternatively, map selection engine 124 may generate one or more maps, or dynamically modify one or more existing maps, in real-time ("on the fly") for a gameplay session to change the playable space by altering one or more of the map's boundary, static map object(s), and/or dynamic map object(s), as described above.

[0105] In some implementations, a map (whether selected, generated, or modified) may have an initial (or first or beginning) configuration based on gameplay session information. Gameplay session information may describe various game characteristics of a gameplay session that may influence the quality of gameplay. For example, gameplay session information may include, without limitation, a number of players, a composition of teams (e.g., number and/or types of roles in each team), duration of gameplay (e.g., how long a given gameplay session is expected to last), types of matches (e.g., team death match, capture the flag, etc.), and/or other information related to a gameplay session. In another implementation, a map may be selected for a match randomly.


The examiner submits that it is apparent from the above reproduced disclosures that Marr discloses and/or suggests “the position of the first area determined at the n th(here, n is a natural number) play time and the position of the first area determined at the n+1 th play time are different.” 
Applicant argues that Marr does not disclose, suggest, or teach “determining the first area differently for each play round.” In response to this argument, the examiner submits that these features are not recited in the rejected claims. However, for purposes of compact prosecution, the examiner submits that even if these features were recited in the claims, Marr discloses these features in at least the reproduced portions above (i.e., in at least [0025], [0027]-[0028], [0033] and [0103]-[0106]).
Applicant argues that Marr does not disclose “a specific area corresponding to the first area recited in amended independent claim 1.” The examiner respectfully disagrees and submits that these features are disclosed and/or suggested by Marr in at least [0025], [0027]-[0028], [0033], [0103]-[0106] and [0123].   
Applicant argues that Marr does not disclose “determining the safe spawn site variably for each play round, as recited in amended independent claim 1.” The examiner respectfully disagrees and submits that Marr discloses and/or suggests these features in view of at least [0025], [0027]-[0028], [0033], [0103]-[0106] and [0123]. 
Applicant argues that Marr does not disclose “the configuration of the invention in which the location of a specific area in the map is changed for each game play cycle”. In response to this argument, the examiner submits that these features are not recited in the rejected claims. However, for purposes of compact prosecution, the examiner submits that even if these features were recited in the claims, Marr discloses these features in at least the reproduced portions above (i.e., in at least [0025], [0027]-[0028], [0033] and [0103]-[0106]).
As best understood by the examiner, Applicant argues that Marr does not disclose “the player can use both inside and outside of the closed area” – In response to this argument, the examiner submits that these features are not recited in the rejected claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T CLARKE JR whose telephone number is (303)297-4757. The examiner can normally be reached Monday-Friday: 9:00-5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T CLARKE  JR/Primary Examiner, Art Unit 3715